Citation Nr: 0638997	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-10 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2001 and 
May 2002 of the St. Paul, Minnesota Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The veteran participated in an informal Decision Review 
Officer (DRO) conference in May 2002 and a DRO hearing in 
December 2003.  Transcripts of these proceedings have been 
associated with the claims folder.

In September 2005, the Board remanded these claims for 
additional development.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right shoulder disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed with several acquired 
psychiatric disorders such as major depressive disorder, 
anxiety disorder, and panic disorder with agoraphobia.

2.  The veteran was not treated for any psychiatric disorder 
during service, and there is no persuasive medical evidence 
showing that the post-service psychiatric disorders are the 
result of a disease or injury in service.

3.  The veteran did not engage in combat during his time in 
active service.

4.  There is no credible supporting evidence to establish 
that the claimed stressors or events actually occurred.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder, was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the veteran's contentions; service medical records; VA 
treatment records; private treatment records; and hearing 
testimony.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2006).  

At the outset, the Board notes that the veteran's allegations 
and reported history are simply not credible.  Credibility is 
an adjudicative, not a medical determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the "inherent characteristics" of the veteran's statements 
are inconsistency.  

Regarding the veteran's claim, he attributes his disability 
to two alleged incidents in service.  First, the veteran 
alleges that he witnessed the death of a fellow Marine during 
the time he was stationed in Japan in 1956.  The veteran's 
military occupational specialty (MOS) was noted to be a tank 
mechanic.  The veteran alleges that during the removal of a 
power unit from a M26 tank, he noticed a crane cable seemed 
to be unraveling and suggested to the Battalion Maintenance 
Sergeant that he could repair the cable.  The Sergeant 
allegedly declined the veteran's offer.  When the power unit 
lifted clear of the tank, a fellow Marine went forward to 
position blocks for the power unit to rest on.  He was moving 
the wooden blocking material under the power unit and 
positioning them when the cable suddenly broke and the power 
unit crushed the man to death.

Following this alleged incident, the veteran maintains that 
he began to ask questions about the man's death.  He claims 
that his questions led to the second stressor he experienced 
in service.  The veteran states that approximately a week 
after the man's death, he was in his bunk around 11:00pm when 
he was "jumped" by four sergeants.  They proceeded to give 
the veteran what he referred to as a "blanket party."  His 
head was covered with a blanket and he claims he was 
subsequently beaten and thrown down a flight of stairs.  The 
veteran maintains the reason for his beating was to send him 
a "message" to stop pointing fingers regarding his fellow 
Marine's death the week prior.

The veteran stated that after being thrown down a flight of 
stairs, the next thing he remembered was waking up in the 
hospital with bruises and broken bones.  The veteran stated 
that when he woke up, a Marine Colonel was standing by his 
bed and told him that the official report would show that the 
veteran had stepped into a hole and fallen down.  See VA Form 
21-4138, dated May 16, 2002.

The veteran's service medical records establish that the 
veteran was seen on September 16, 1956.  An injury report 
noted a fracture of the right fibula.  The veteran 
"allegedly stumbled and fell into a drainage ditch, twisting 
his right ankle in Camp McGill at 22:00."  See Health 
Record, dated September 16, 1956.  Swelling and tenderness of 
the right ankle with slight unstable ankle mortise was noted.  
X-ray confirmed communited fracture of the right fibula with 
posterior displacement of fragment.

There was no indication that the veteran had injured anything 
but his right ankle.  There were no notations of bruises, 
other fractures or a black eye, as claimed by the veteran.  
The Board notes that when the veteran first filed a claim for 
service connection for his right ankle disability in 1973, he 
maintained that he had fallen into a ditch and injured his 
ankle.  He reported the same medical history upon VA 
examination in 1973.  He continued to report such a history 
during outpatient treatment, to include during a February 
1994 private evaluation.  Only with the filing of the current 
claim for an anxiety disorder, to include PTSD, has he 
altered his recollection of events that occurred 
approximately 50 years ago.

It must also be noted that not only did the veteran report a 
history of falling in a ditch and injuring his ankle with his 
1973 claim, but he also submitted a statement from another 
individual who stated he was with the veteran when the 
veteran injured his ankle by falling in a ditch.  There is 
corroborating evidence, therefore, concerning the veteran's 
first history - that he fell in a ditch - but he has never 
submitted first-hand corroborating evidence of the alleged 
incident of being thrown down stairs.  This weighs heavily 
against the claim.

The Board notes that the veteran's service separation 
examination, conducted in December 1956, did not indicate the 
veteran suffered from any disabilities.  His examination was 
considered normal and he was qualified for discharge.  See SF 
88, dated December 17, 1956.

In support of his claim, the veteran submitted a statement 
from his brother in December 2001.  The letter stated that 
when the veteran's brother was stationed in Japan in 1956, he 
went to see the veteran in the hospital.  He stated "when I 
saw him it looked like he had been beaten up very badly.  He 
was in bed with a cast on his leg, his face had many bruises, 
he had a bad black eye."  See personal statement, received 
in December 2001.  When asked what happened, the veteran 
replied that he had been dragged out of his bed at his 
barracks because people were angry with him for complaining 
about a safety problem with a tank retriever.

While the veteran's brother's statement is considered 
evidence, the Board questions the veracity of such a 
statement.  For the prior several decades, the veteran had 
maintained that he suffered his ankle injury due to falling 
into a ditch.  Upon determining that he would file a claim 
for disability with VA, the veteran's brother produced a 
personal statement that is verbatim what the veteran has 
alleged, almost 50 years after the alleged incident.  The 
Board questions the legitimacy of such a statement.  Given 
that the veteran's service medical records made no mention of 
any additional injuries, but thoroughly documented the other 
illnesses the veteran complained of during service, it is not 
likely that such injuries as bruises and a black eye were not 
recorded at the time of the veteran's admission to the 
hospital in September 1956.  Thus, the statement is not 
considered to be credible.

The veteran's stressor statements are outright false.  In a 
letter dated in July 2002, the Headquarters of the United 
States Marine Corps responded to VA's inquiry regarding the 
veteran's allegations.  A search of the unit diaries of the 
veteran's company for August and September 1956 did not show 
that any Marine was killed.  The Board also notes that the 
veteran is not a credible historian.  The veteran stated that 
immediately following the injuries he sustained in Japan, he 
was immediately sent back to the United States and 
discharged, in what he noted to be an attempt to keep him 
quiet.  The veteran injured his ankle in September 1956, but 
was not discharged until the end of December 1956.  The 
veteran is clearly exaggerating his "recollection" of the 
alleged events in service to gain monetary compensation.

While the Board acknowledges that the veteran suffered an 
injury to his ankle in service (for which he is currently 
service connected), the evidence of record does not 
substantiate his claims that he witnessed the death of a 
fellow Marine, or that he sustained injuries in addition to 
his ankle when allegedly beaten by other Marines.  "Credible 
supporting evidence" of a non-combat stressor may be obtained 
from service records or other sources.  See Moreau v. Brown, 
9 Vet. App. 389 (1996).  However, the regulatory requirement 
for "credible supporting evidence" means that "the 
appellant's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In this case, 
neither the veteran's nor his brother's testimony and 
statements of the alleged events are credible.  There is no 
reason to assume that either are telling the truth, as the 
veteran's prior claim for an ankle disability never mentioned 
any reason for his disability other than falling into a 
ditch.

The veteran's recollections are also not persuasive in light 
of the 20+ years of medical records showing treatment for 
anxiety and other psychiatric complaints, and never once 
mentioning any in-service traumatic injury or of continuity 
of symptoms.  The records indicate, consistently, that the 
veteran's symptoms began in the early 1970s following the 
death of his mother, serious injury to one of his children, 
and several other concerns, to include financial problems and 
marital discord.  The veteran states now that he has been 
"falling" ever since the alleged in-service injury, and 
that is plainly false in light of the recorded medical 
history prior to his filing a claim for compensation.

There is much dispute in the medical records as to whether 
the veteran even meets the criteria for diagnosing PTSD.  
Regardless, for a claim of service connection for PTSD, the 
evidence cannot sustain a finding that the veteran's alleged 
stressors actually occurred.  Therefore, the Board finds the 
questions of either a diagnosis of PTSD or a link between 
such diagnosis and an in-service stressor moot.

With regard to the veteran's claim that his current anxiety 
disorder is related to service, the evidence of record does 
not support this contention.  The veteran's service medical 
records show no complaints or diagnosis concerning 
psychiatric symptomatology.  The medical records show 
psychiatric treatment beginning almost three decades after 
his separation from service.

In May 1984, a VA consultation sheet noted that the veteran 
was seen with complaints of leg spasms.  He reported a minor 
injury in 1973.  Multiple neurological examinations performed 
were normal.  The veteran described fairly clear but anxiety 
and tension symptoms, predominantly of the legs.  He noted 
occasional panic attacks.  There was no mention in the record 
of trauma in service being the cause of the veteran's panic 
attacks.  It was noted that he had hysterical conversion 
reaction.

The veteran was afforded a VA mental disorders examination, 
to include PTSD, in January 2001.  The veteran reported that 
he underwent a left below-the-knee amputation in March 2000 
secondary to his problems with peripheral vascular disease.  
He stated that his adjustment was not difficult at all.  The 
examiner diagnosed the veteran at Axis I with history of 
generalized anxiety disorder.  The veteran appeared to suffer 
from some symptoms of PTSD, but did not seem to meet the full 
criteria.  His self-report suggested that he had functioned 
at a rather high level as an adult, maintaining gainful 
employment, sustaining a satisfying marriage and maintaining 
close and loving relationships with his children and 
grandchildren.  His primary symptom seemed to be sleep 
disturbance.

In December 2001, a VA medication management note indicated 
the veteran had a long history of problems keeping his 
balance in public places.  He becomes anxious, sweats, begins 
to stumble and has to hold on to someone.  The veteran 
reported that this had grown increasingly worse since he had 
grown essentially housebound.  The examiner stated that it 
appeared the veteran may have developed a panic disorder with 
agoraphobia.

In January 2002, during an Anxiety Interventions Clinic 
consult, the veteran reported that his major problems were 
anxiety and sleep.  He stated that he was fearful of falling 
and that in the past month; he had fallen four to five times.  
The veteran stated that he had been told that his falling is 
due to his anxiety.  It was noted that the veteran's left leg 
was amputated in 2001, secondary to peripheral vascular 
disease.  The veteran reported that he had been quite 
outgoing prior to entering the military, but since discharge 
was very anxious in most social situations.  He noted 
becoming increasingly avoidant.  In addition to social 
gatherings, he reported avoiding curbs, public places such as 
stores, crowds, walking in open places or any places where 
there was nothing to hold on to should he feel the need to 
stay himself.  

The examiner opined that the veteran had symptoms of panic 
disorder with agoraphobia.  Although he was able to leave his 
home and be in public places, it typically caused significant 
stress.  The veteran also has social anxiety.  The panic 
attacks did not appear to be solely due to social situations 
however.  The veteran experienced significant trauma in 
service and could have PTSD.  It appeared to the examiner 
that regardless of whether the veteran's symptoms met the 
criteria for PTSD; it appeared that some of the panic 
episodes and possible dissociative episodes were related to 
the trauma in service.  

The prominent remembered feature of the trauma was the 
sensation of falling down the steps.  The veteran's lack of 
memory of the beating may be due to being in a dissociative 
state or may be due to being unconscious.  Now when he falls, 
he reports being amnestic until he is on the ground.  This 
could be a dissociative episode.  He is very frightened by 
his "blanking out" during his falls.  The veteran was very 
hypervigilent of sensations of unsteadiness and extremely 
fearful about falling.  He reported that he was quite clumsy 
when anxious and could stumble over the smallest object.  His 
panic attacks were cued in part by fears of falling and he 
was more likely to have panic in situations where he felt he 
might fall.

The fact is, however, that this medical opinion is simply not 
persuasive.  As discussed above, the veteran's history of the 
alleged in-service incident is not credible.  To the extent 
medical professionals relied on his statements in concluding 
that his current difficulties stem from the reported 
incident, their "opinions" are simply no more than 
transcription of the veteran's opinion.  The veteran's claims 
folder contains numerous records from January 2002 to the 
present addressing his treatment for anxiety disorder and 
other mental disorders.  While the Board acknowledges that 
the veteran suffers from anxiety, this anxiety is not related 
to his time in service. In Black v. Brown, 5 Vet. App. 177, 
180 (1993), the Court stated that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the veteran and that are unsupported by 
the clinical evidence.  In the instant case, it has already 
been established that the veteran is not a credible 
historian, in addition to the fact that his claims of trauma 
in service cannot be substantiated.  The above analysis of 
the veteran's anxiety related disorder is based purely on the 
veteran's description of events of what allegedly happened in 
service.  The examiners did not review the veteran's service 
medical records, or his claims folder in conjunction with the 
examinations.  Thus, the Board finds these opinions 
unpersuasive.


In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

A letter dated in October 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in March 2006.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The October 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

In March 2006, the veteran was provided with notification of 
disability ratings and effective date matters.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, since the claim is being denied, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with 38 U.S.C.A. § 5103A(d) and evidence of record 
"establishing that the veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  


ORDER

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder, is 
denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to adjudication of the veteran's claim of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a right shoulder 
disability.

The Court held in Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), that VA must notify a claimant of the 
evidence and information that is necessary to reopen his or 
her claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Board finds that the notice letter sent to 
the veteran in October 2005 did not comply with the new 
requirements under Kent.  Therefore, this case must be 
remanded with regard to the veteran's claims to reopen for 
service connection for a right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim.  If any such 
action does not resolve the claim, 
issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


